Corporate Presentation November 2, INC. (Gp:) *Corpus Christi LNG, LLCCheniere Energy, Inc. 100% *Artist’s Rendition (Gp:) *Creole Trail LNG, L.P. Cheniere Energy, Inc. 100% *Freeport LNG Development, L.P. Cheniere Energy, Inc. 30% * Sabine Pass LNG, L.P. Cheniere Energy Partners, L.P. Cheniere Energy, Inc. 91% This presentation contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements, other than statements of historical facts, included herein are “forward-looking statements.”Included among “forward-looking statements” are, among other things: statements that we expect to commence or complete construction of each or any of our proposed liquefied natural gas, or LNG, receiving terminals by certain dates, or at all; statements that we expect to receive authorization from the Federal Energy Regulatory Commission, or FERC, to construct and operate proposed LNG receiving terminals by a certain date, or at all; statements regarding future levels of domestic natural gas production and consumption, or the future level of LNG imports into North America, or regarding projected future capacity of liquefaction or regasification, liquifaction utilization or total monthly LNG trade facilities worldwide, regardless of the source of such information statements regarding any financing transactions or arrangements, whether on the part of Cheniere or at the project level; statements relating to the construction of our proposed LNG receiving terminals, including statements concerning estimated costs, and the engagement of any EPC contractor;statements regarding any Terminal Use Agreement, or TUA, or other commercial arrangements presently contracted, optioned, marketed or potential arrangements to be performed substantially in the future, including any cash distributions and revenues anticipated to be received; statements regarding thecommercial terms and potential revenues from activities described in this presentation; statements regarding the commercial terms or potential revenue from any arrangements which may arise from the marketing of uncommitted capacity from any of the terminals, including the Creole Trail and Corpus Christi terminals which do not currently have contractual commitments; statements regarding the commercial terms or potential revenue from any arrangement relating to the proposed contracting for excess or expansion capacity for the Sabine Pass LNG Terminal or the Indexed Purchase Agreement (“IPA”) or LNG spot purchase examples described in this presentation; statements that our proposed LNG receiving terminals, when completed, will have certain characteristics, including amounts of regasification and storage capacities, a number of storage tanks and docks and pipeline interconnections; statements regarding Cheniere and Cheniere Marketing forecasts, and any potential revenues and capital expenditures which may be derived from any of Cheniere business groups; statements regarding Cheniere Pipeline Company, and the capital expenditures and potential revenues related to this business group; statements regarding our proposed LNG receiving terminals’ access to existing pipelines, and their ability to obtain transportation capacity on existing pipelines; statements regardingthe Louisiana Natural Gas Header, and its potential business opportunities statements regarding possible expansions of the currently projected size of any of our proposed LNG receiving terminals; statements regarding the payment by Cheniere Energy Partners, L.P. of cash distributions; statements regarding our business strategy, our business plan or any other plans, forecasts, examples, models, or objectives; any or all of which are subject to change; statements regarding estimated corporate overhead expenses; and any other statements that relate to non-historical information. These forward-looking statements are often identified by the use of terms and phrases such as “achieve,” “anticipate,” “believe,” “estimate,” “example,” “expect,” “forecast,” “opportunities,” “plan,” “potential,” “project,” “propose,” “subject to,” and similar terms and phrases.Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this presentation.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in “Risk Factors” in the Cheniere Energy, Inc. Annual Report on Form 10-K for the year ended December 31, 2006, which are incorporated by reference into this presentation.All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these ”Risk Factors”.These forward-looking statements are made as of the date of this presentation, and we undertake no obligation to publicly update or revise any forward-looking statements. Safe Harbor Act Value Drivers Cheniere Marketing AssetDevelopment Partnership Interests Sabine Pass LNG4.0 Bcf/d LNG TerminalCheniere EnergyPartners, L.P.[AMEX:CQP] 91% Interest (GP & LP units) Creole Trail LNG Terminal Creole Trail Pipeline Corpus Christi LNG Terminal Freeport LNG Development, L.P. (Freeport LNG Terminal) 30% Equity Interest Louisiana Natural GasHeader(Proposed Pipeline) Freeport LNG Development, L.P. Cheniere Energy, Inc. 30% * Expect to begin cash distributions in 3rd quarter 2008 Cheniere Energy Partners, L.P. (AMEX: CQP) Sabine Pass LNG, L.P. Cheniere Energy, Inc. 91% Sabine Pass Construction Site – November 2007 Sabine Pass Terminal Update November 2007 Cheniere Energy Partners Growth Projects Fuel Efficiency Projects at Sabine Pass LNG Waste Heat Recovery and Ambient Air Vaporizers (AAV) More economical process to reheat LNG, replaces SCVs Developed over next few years, expected in-service 2010 – 2011 Funding from excess cash and financing Louisiana Natural Gas Header Proposed pipeline extending from Louisiana to Alabama Louisiana Natural Gas Header Proposed Pipeline After construction completion it will provide supply diversity Access to new and existing LNG gas supply in and around Louisiana; nearly 10 Bcf/d regas capacity by 2010 Access to traditional offshore, onshore and recently developed unconventional supply Connect to growing Southeast demand markets Natural gas demand expected to increase driven by electric generation Incremental natural gas necessary to satisfy new electric generation in Florida alone is estimated at 1Bcf/d ~330-mile long proposed interstate pipeline system comprised of both 42-inch and 36-inch diameter pipeline Expected in-service date as early as mid 2010 Non-binding open season held from November 15 to January 15 to gauge prospective shipper interest Dq SESH – Lucedale SONAT Gulf South FGT 11 Tennessee Dequincy TGC, TETCO, Transco 45, Sempra, Liberty Storage Cheniere Sabine Pass LNG Johnson Bayou NGPL, Bridgeline, SWLateral TETCO FGT Tennessee (Gp:) Scale – Approximate (Gp:) 0 (Gp:) 40 (Gp:) 60 miles (Gp:) 20 FGT 9 Am LIG Louisiana Natural Gas Header Gulfstream Eunice ANR, TxGas, Egan Storage, Pine Prairie Storage Transco 65 Louisiana Natural Gas Header Creole Trail – Under Construction Creole Trail – FERC Authorized Value Drivers Cheniere Marketing Asset Development Partnership Interests Sabine Pass LNG4.0 Bcf/d LNG Terminal Cheniere Energy Partners, L.P. [AMEX:CQP] 91% Interest (GP & LP units) Creole Trail LNG Terminal Creole Trail Pipeline Corpus Christi LNG Terminal Freeport LNG Development, L.P. (Freeport LNG Terminal) 30% Equity Interest Louisiana Natural Gas Header (Proposed P/L) Under construction; estimated construction costs ~ $500 million Site preparation completed Pending final investment decision Permitted, Pending final investment decision Sabine PL Targa Transco Gulf South Trunkline Jefferson Island Storage Sabine Pass LNG Terminal Phase I– 2Q 2008 Phase II – 2Q 2009 Creole Trail LNG Terminal Henry Hub Varibus NGPL Transco Bridgeline Tennessee Florida Gas Creole Trail Pipeline* Liberty Storage Starks Storage Hackberry Storage Texas Eastern Gulf Coast Markets Northeast Markets Southeast Markets Midwest / Great Lakes Markets Connects with Henry Hub Gulf of Mexico 4Q 2exas Gas Transco Florida Gas Columbia Gulf Cypress Egan Storage Pine Prairie Energy Center Tennessee 2Q 2008 M.P. 58 Creole Trail – MP 58* Creole Trail – Phase II 11 Potential Pipeline Interconnects: * 2 Bcf/d capacity, 1200 btu Value Drivers Cheniere Marketing Asset Development Partnership Interests Sabine Pass LNG 4.0 Bcf/d LNG Terminal Cheniere Energy Partners, L.P. [AMEX:CQP] 91% Interest (GP & LP units) Creole Trail LNG Terminal Creole Trail Pipeline Corpus Christi LNG Terminal Freeport LNG Development, L.P. (Freeport LNG Terminal) 30% Equity Interest Louisiana Natural Gas Header (Proposed P/L) New Liquefaction Competes for Market Share Source: CERA, 2006 Atlantic Basin 12 Bcf/d ME Gulf11 Bcf/d Asia Pacific 13 Bcf/d 2005 Europe 4.7 Bcf/d 200512.3 Bcf/d 2cf/d (Gp:) 2010 Liquefaction Capacity (Gp:) 2005 Consumption 5 15 25 35 45 2 24 26 30 35 Bcf/d Liquefaction Capacity Existing Liquefaction Under Construction Proposed Liquefaction Everett Cove Point Elba Island Lake Charles Sabine Pass Freeport Golden Pass Cameron Costa Azúl Canaport Existing Under Construction Altamira Source: Websites of Terminal Owners, Wood Mackenzie Limited, Poten & Partners North America Onshore Regasification Capacity By 2010 15.8 Bcf/d North American Atlantic Basin capacity @ 65% utilization 10.3 Bcf/d Constraint is not Regasification but Natural Gas Consumption Source: GIIGNL; Waterborne LNG, Cheniere Research Regasification is built for peak utilization because of seasonal variations Contractual Trends Away from Utilities 0 10 20 30 40 50 Bcf/d 2 2010 2on-Utility Uncommitted Utility ~44% of 2010 LNG supply will seek premium markets Source: Estimates according to Cheniere Research 17NYMEX vs. NBP – November 2, 2007Historical DataFutures as of 11/02/07 181 Bcf/d by 201012 Bcf/d of undecided gas globally86% of Henry Hub 94% - 65 cents (GdF transaction)Seek to capture portion of redirect rights Estimate 30 cargoes annually Title:Cheniere Marketing StrategyTerm Contracts: Indexed Purchase Agreements (IPA)Spot Market:1 Bcf/d portionSeek to capture arbitrage value of HH vs NBPFOB cargoesLNG Gateway: ~ 60 to 100 cargoes annuallyNote: The above outlines the current strategy of Cheniere Marketing, which is subject to change.
